Title: From John Adams to Timothy Pickering, 15 October 1798
From: Adams, John
To: Pickering, Timothy



Dear Sir
Quincy Oct 15th 1798

I have received yours of the 6th & thank you for the intelligence from the Southward.
The effervescence at Madrid as well as the news from Naples coincides with Mr. King’s letter & the news from Trieste confirms or rather favors the account that Buonaparte’s destination was the Adriatick not Egypt. But we must wait for further eclaireissement.
Mr. Sullivans letter gives me apprehension that our friend Benson has been stretching himself in order to be perfectly upright, untill he has bent backwards. But to the law and to the testimony we must submit to the decision; but the very mess they have made is a demonstration to me that our claim is just.
I am Sir with great regard

John Adams